11 Ill. App. 2d 572 (1956)
138 N.E.2d 80
J.V. Williamson and Mildred Williamson, Plaintiffs-Appellees,
v.
F.E. Williamson and Edna Williamson, Defendants-Appellants.
Term No. 56-O-1.
Illinois Appellate Court  Fourth District.
November 5, 1956.
Released for publication November 21, 1956.
D.A. McGrady, of Gillespie, for defendant Edna Williamson.
Cox, Smith & Bassett, for appellees.
*573 PRESIDING JUSTICE SCHEINEMAN delivered the opinion of the court.
This is an appeal from a final decree entered in the circuit court January 13, 1956. Notice of appeal was filed January 30, 1956, so that the report of proceedings was required to be procured and filed in the trial court on or before March 20, 1956, in accordance with the rule which fixes an original period of 50 days for this purpose. App. Ct. Rule 1; Sup. Ct. Rule 36 [Ill. Rev. Stats. 1955, ch. 110, § 101.36].
That rule also authorizes the trial court, upon application filed within the 50 days, to grant an extension, or extensions, but the aggregate of extensions shall not exceed an additional 45 days.
Since the notice of appeal was filed January 30, the trial court had no authority to extend the time for filing the report of proceedings beyond May 4th. The court entered an order purporting to extend the time for filing the report of proceedings to May 7, 1956. The report of proceedings was not filed prior to the 7th of May, and in fact, was never filed in the trial court at any time, but was delivered to the clerk of this court on May 7th.
[1] This court could have extended the time to file a report of proceedings later than May 4th, but only on application filed with the clerk on or before May 4th.
[2] The orders of the trial court purporting to extend the time to file the report of proceedings beyond May 4, 1956, are void, and of no effect. The report of proceedings should have been filed in the trial court prior to May 4, 1956. Since this was not done it is not available before this court. Lukas v. Lukas, 381 Ill. 429.
[3] This court further finds that a report of proceedings is necessary to a consideration of the errors relied upon by appellant and in the absence of such report there are no questions presented by the record *574 for review in this court. The appropriate order is to affirm the judgment or decree appealed from. Lukas v. Lukas, 381 Ill. 429. Accordingly the decree of the circuit court is affirmed.
Decree Affirmed.
BARDENS and CULBERTSON, JJ., concur.